Order filed, September 12, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00471-CR
                                    ____________

                           ADRIAN SIFUENTES, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 182nd District Court
                                Harris County, Texas
                           Trial Court Cause No. 1314116


                                          ORDER

       The reporter’s record in this case was due August 16, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Roxanne Wiltshire, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                        PER CURIAM